Exhibit 99.1 REAL INDUSTRY REPORTS FISCAL 2017 FIRST quarter RESULTS Company to host conference call on May 11, 2017, at 12:00 p.m. ET NEW YORK, May 10, 2017 Real Industry, Inc. (NASDAQ: RELY) (“Real Industry” or the “Company”) today reported financial results for its fiscal first quarter ended March 31, 2017. First Quarter 2017 Operating and Financial Highlights: - Revenues increased to $337.1 million, compared to $309.4 million in the prior-year period and $304.4 million sequentially from the fiscal 2016 fourth quarter - Net loss was $11.3 million, compared to a loss of $10.0 million in the prior-year period - Segment Adjusted EBITDA was $12.3 million, down from $18.3 million in the prior-year period but up from $11.8 million sequentially from the fiscal 2016 fourth quarter - Consolidated liquidity remains solid at $72.6 million of which $65.9 million relates to Real Alloy Second Quarter 2017 Outlook: - LME and aluminum alloy prices have continued to rise from fiscal 2017 first quarter prices - Scrap flow in North America is showing signs of improvement over the first quarter - Real Alloy North America (“RANA”) and Real Alloy Europe (“RAEU”) Segment Adjusted EBITDA each expected to be higher than first quarter Management Commentary
